Citation Nr: 1302900	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  09-30 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a skin disorder, claimed as skin rash, to include as due to herbicide exposure 

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or herbicide exposure.   




REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to July 1969, including  service in Vietnam.   

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In April 2011 and September 2011, the appeal was remanded by the Board for further development.  

The issue of entitlement to service connection for hypertension as secondary to service-connected PTSD and/or herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does not have any current skin disability due to any incident of his active duty service, including presumed herbicide exposure therein.  


CONCLUSION OF LAW

The criteria for service connection for skin disability, claimed as skin rash, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).   Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

A December 2006 letter explained the evidence necessary to substantiate the claims and VA and the Veteran's responsibilities.  The letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the letter explained how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided to the Veteran prior to the initial adjudication of his claims, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the duty to assist, the claims file contains the service treatment records, VA treatment records, private treatment records, the reports of VA examinations and the assertions of the Veteran and his representative.  Notably, the Veteran initially completed an authorization for VA to obtain treatment records from Dr. H and Dr. T in December 2006.  In response, the AMC/RO requested and received a December 2006 record, which was associated with the claims file.  In March 2009, the Veteran completed a subsequent authorization for VA to obtain private treatment records from Dr. T.  He did not list any dates of treatment on the form and did not identify the disabilities for which he received treatment.  Thus, the AMC/RO did not take any further action to attempt to obtain any additional outstanding records.  See 38 C.F.R. § 3.159(c)(1)(i) (indicating that the Veteran is responsible for identifying the approximate time frame covered by outstanding non-federal records).  

Subsequently, after specifically seeking outstanding records from Dr. H and Dr. I pertaining to his skin disability, the Veteran submitted private records showing skin treatment from 2003 to 2006.  In an April 2011 letter, the AMC/RO asked the Veteran to submit or identify any other additional outstanding records or identify  individual health care providers pertaining to his claims.  In a May 2011 response, the Veteran indicated that VA had the medical records pertaining to his recent treatments for skin disability. Accordingly, the Board has found nothing to suggest that there is any outstanding available evidence with respect to the claim for skin disability.   

The Veteran was also specifically provided with a VA skin examination in October 2011.  At that examination, the examiner was not able to render a diagnosis because no skin pathology was found.  The Court held in Ardison v. Brown, 6 Vet.App. 405   (1994) that VA is obligated to evaluate a disability while in an active condition in order to fulfill the duty to assist.  However, the Board finds the Veteran's case distinguishable and that the Court's holding in Voerth v. West, 13 Vet.App. 117 (1999) is more applicable.  In Voerth, the Court explained that a new examination was warranted in Ardison because the disability under consideration in that case would, when active, manifest for several weeks or months at a time.  The Court noted that imposing such an examination standard in regard to disabilities with shorter flare-ups was impractical.  Id. at 123. 

The most recent medical evidence of any flare up of skin problems is from November 2006, more than 6 years ago.  The Veteran was specifically asked in April 2011 to submit or identify more recent evidence of such pathology but indicated in response that there was no further evidence to submit.  He has vaguely indicated that he "continues" to treat himself with over-the-counter medication but has not specifically indicated that he has actually had any flare-ups of rashes since November 2006.  To the extent he is making this allegation, the Board does not find it credible, as his past pattern of skin problems suggests that he would seek treatment if confronted with a new rash flare-up and during the October 2011 VA examination, he did not report a history of any recent skin flare-ups.   Thus, as there is no recent medical evidence of any current skin disability and no recent credible lay evidence of any current skin disability, the Board finds that any additional VA examination would serve no useful purpose.  See Voerth, 13 Vet.App. 117 (1999).  

VA medical opinions were not required in relation to the Veteran's claim that he has a current skin disability secondary to Agent Orange exposure, or that he has a current skin disability directly related to service, as there is no evidence that  suggests that a relationship exists between seborrheic dermatitis, the only skin disability diagnosed during the appeal period, and his military service, to include herbicide exposure therein.  The Veteran has alleged that such a relationship exists but this bare unsubstantiated lay allegation does not meet the low threshold of suggesting that a current disability might be related to the exposure in service.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); McClendon v. Nicholson, 20 Vet App. 79 (2006).  

As explained in detail below, to the extent that the Veteran is alleging continuity of rash symptomatology since service, the Board does not find this allegation credible.  The existing medical evidence of record is sufficient to determine that the Veteran does not have any residual disability from the cutaneous T-cell lymphoma (a disability, which can be subject to presumptive service connection based on herbicide exposure) he experienced in May 1997.  For all of the above reasons, no further VA examination or medical opinion is required in this case.  In sum, no further action is required to comply with the duty to notify and assist the Veteran in developing the facts pertinent to his claim.

Entitlement to Service Connection for Skin disability, claimed as skin rash

The Veteran contends that he experiences recurrent skin rashes related to the "jungle rot" and scorpion bites he experienced while on active duty in Vietnam and/or as a result of exposure to Agent Orange.  Because the preponderance of the evidence does not support this assertion, his claim will be denied. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Veterans who served in the Republic of Vietnam during the Vietnam Era (from February 28, 1961, to May 7, 1975) are presumed exposed to herbicides under 38 C.F.R. § 3.307(a)(6).  The Veteran's service department records indicate that he served in the Republic of Vietnam from August 1967 to August 1968.  He is presumed to have been exposed to herbicides during this time.  See 38 C.F.R. 
§ 3.307(a)(6)(iii). 

Certain diseases and disorders are presumed to be due to exposure to certain herbicide agents, including Agent Orange.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(e).  However, even if a Veteran is not entitled to service connection on a presumptive basis, a Veteran is not precluded by presumptive laws and regulations from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).


The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, a medical opinion was not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins);see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Although the Veteran was not shown to have any skin disability at the time of an October 2011 VA examination, an earlier November 2006 private right forearm skin biopsy report shows a diagnosis of seborrheic keratosis with lichen planus-like keratosis.  As the Veteran filed his claim for service connection for skin rash in October 2006, this diagnosis occurred within the appeal period.  Also, as there is documentation of a prior diagnosis of seborrheic keratosis from March 1990, this skin disability was reasonably been shown to be chronic at the time of the October 2006 diagnosis.  Thus, a current chronic skin disability has been established for purposes of satisfying the first element of a service connection claim.  See Mclain v. Nicholson.  See also Hickson, 12 Vet. App. at 253.

The Board notes that private medical records show that the Veteran was also found to have zoster (i.e. shingles) of the left thigh in April 2003, simple lentigo in January 2005 and a congenital melanocytic nevus in February 2005.  New Jersey State Police records also show that he was found to have Lyme disease (which can involve a rash) in 1990.  However, neither zoster nor lime disease has been shown nor alleged during the appeal period.  Similarly, the other conditions, to the extent that they might constitute skin disability, have also not been shown nor alleged during the appeal period.  Thus, none of these conditions are established as current, chronic skin disabilities for purposes of satisfying the first element of a service connection claim.  Hickson, 12 Vet. App. at 253.

The Veteran's service treatment records show that he was medically evacuated from the field in April 1969 for warts on the hands, which were treated with salicylic acid.   At the October 2011 VA examination, the Veteran reported that the warts resolved after the topical treatment.  He also reported receiving treatment for similar warts two years later and that these warts also resolved after topical treatment.  Additionally, as mentioned above, the Veteran has alleged that he  experienced "jungle rot" and scorpion bites on multiple occasions during service and that his current skin disability is related to these incidents.  The Veteran is competent to report skin symptomatology such as "jungle rot" and scorpion bites and the Board finds these contentions to be credible as they are consistent with his combat service.  38 U.S.C.A. § 1154(b).  Accordingly, it is reasonably shown the Veteran experienced jungle rot and scorpion bites, along with the warts on the hands.  Thus, the second element of a service connection claim, an in-service disease or injury, is satisfied.  Hickson, 12 Vet. App. at 253.  

The third element of a service connection claim, a nexus between the injury and/or disease in service and the current skin disability is not satisfied, however.  As alluded to above, the October 2011 VA examiner did not diagnose any current skin disability.  In the absence of any such finding, she naturally could not find any nexus between current skin disability and service.  There is also no other medical evidence of record tending to indicate that the seborrheic dermatitis, diagnosed in November 2006, is related to service, including the jungle rot and scorpion bites experienced therein.  

Service connection for skin rash disability could potentially be established without the presence of affirmative medical evidence linking such current disability to service if continuity of skin rash symptomatology since service is established, as the Veteran is competent to report such continuity based on his own lay observation.  Layno, 6 Vet. App. 465 (1994).  In his initial October 2006 claim, however, the Veteran initially reported that he had had reoccurring non-descript skin rash during the past few years.  He then went on to say that he experienced the scorpion bites and jungle rot in Vietnam and that he had had reoccurring skin rashes ever since that time.  Thus, it appears that he was not actually claiming periodically reoccurring skin rashes since service but instead was alleging that he experienced jungle rot and scorpion bites in service; that in recent years he had experienced reoccurring skin rashes; and that he felt that the reoccurring skin rashes in recent years were related to the problems experienced in service.  

Also, in conjunction with his post-service employment as a New Jersey State Police Officer, the Veteran repeatedly indicated on periodic medical history reports from 1989, 1990, 1991, 1994, 1995, 1996, 1997, 1998, 1999, 2000, 2001 and 2002, that he had not ever had any rashes, change in skin texture, hives, eczema or frequent infection/boils.  

The Board is cognizant that the Veteran did report this lack of skin problems even after experiencing seborrheic dermatitis in 1990 and cutaneous t-cell lymphoma in 1997, thus potentially calling into question the accuracy of his ongoing medical history reports.  Still, prior to 1990, there is no post-service medical evidence of any treatment for skin problems and the Veteran has not specifically alleged any such treatment.  Thus, in conjunction with the other evidence of record, the Board credits these medical history reports as they apply to the post-service period prior to 1990.
These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Additionally the first post-service medical evidence of any treatment for skin problems is the March 1990 private biopsy taken some 31 years after service showing seborrheic keratosis of the right forearm.  Further, as alluded to above, during the October 2011 VA examination, the Veteran did not affirmatively report reoccurring rashes soon after service; instead, concerning the years directly following service, he simply reported the occurrence of warts two years post-service.  Moreover, the Veteran has not otherwise reported experiencing any post-service skin rashes prior to 1990.  

Taken together, this overall combination of lay and medical leads to the conclusion that the Veteran did not experience any post-service skin rashes until 1990, some 31 years after service, and did not experience any other post-service skin pathology until this time, other than the one case of self-limiting warts two years after service.  Consequently, to the extent that the Veteran is alleging periodically reoccurring skin rashes since service, the Board does not find this report credible.  Additionally, the approximate 31 year period without complaint or treatment for skin rash, although not dispositive, is considered evidence that there has not been a continuity of symptomatology, and weighs against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran has also alleged that he has a current skin disability related to his presumed herbicide exposure.   There is no medical evidence of record suggesting a link to the seborrheic keratosis diagnosed in November 2006 and any herbicide exposure, however.  There is also no lay evidence suggesting such a nexus aside from the Veteran's lay assertion that such a relationship exists.   The Veteran has not alleged nor demonstrated that he has any specialized medical knowledge, which would allow him to provide an opinion concerning whether this skin disability is related to herbicide exposure.  Consequently, the Board does not find him competent to provide such an opinion.  See Routen, 10 Vet. App. 183 (1997).  Also, as noted above, VA had no duty to provide a medical examination or opinion focusing specifically on the likelihood that the seborrheic keratosis is related to service, to include herbicide exposure therein.   Additionally, seborrheic keratosis is not one of the enumerated diseases presumed to be associated with herbicide exposure under 38 C.F.R. § 3.309(e).  Accordingly, there is no basis for awarding service connection for this disability on a presumptive basis or as directly related to herbicide exposure.  Id., 38 C.F.R. § 3.303.  

The Board also notes that during the April 1997 photophoresis consultation, the Veteran reported an intermittent history of skin problems since age 12.  Although such a reported history tends to indicate the presence of skin problems prior to service, at his November 1967 pre-induction examination, no skin pathology was found and on his November 1967 report of medical history, the Veteran did not report any prior skin disease.  The service treatment records also do not show any subsequent indication of skin problems prior to entrance into service in January 1968.   For purposes of establishing direct service connection, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In the instant case, given that the Veteran has not otherwise reported any chronic skin problems, which pre-existed service, the Board does not find that the evidence clearly and unmistakably shows that he had any pre-existing skin disability at the time of entrance into service.  Accordingly, he is presumed to have been sound on entry.  Id.

In summary, given that the only skin disability diagnosed during the rating period, seborrheic dermatitis, is not shown to be related to service or to herbicide exposure therein, the preponderance of the evidence is against the claim and it must be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

Service connection for a skin disorder, claimed as skin rash, to include as due to herbicide exposure is denied.   


REMAND

Pursuant to the most recent September 2011 remand, the Veteran was afforded with a VA examination in relation to his claim for hypertension.   The VA examiner was instructed, after reviewing the claims file and conducting the examination, to provide an opinion on whether the Veteran's hypertension is caused or aggravated by his service-connected PTSD.  

The examiner was specifically asked to identify and explain the medical basis or bases for this opinion, with identification of any evidence of record.  In formulating the opinion the examiner was also pointed to an article from VA National Center for PTSD entitled, "PTSD and Physical Health."   

See www.ptsd.va.gov/professional/pages/ptsd-physical-health.asp.  The remand noted that this article includes the following passage: 

"Existing research has not been able to determine conclusively that PTSD causes poor health.  Thus, caution is warranted in making a causal interpretation of what is presented here.  It may be the case that something associated with PTSD is actually the cause of greater health problems.  For example, it could be that a factor associated with PTSD, such as smoking, is the actual cause of the increased health problems.  This is not likely, however, given that we know that PTSD is associated with poor physical health even when behavioral factors such as smoking are controlled. 

PTSD may promote poor health through a complex interaction between biological and psychological mechanisms.  The National Center for PTSD and other laboratories around the world are studying these mechanisms.  Current thinking is that the experience of trauma brings about neurochemical changes in the brain.  These changes may have biological, as well as psychological and behavioral, effects on one's health.  For example, these neurochemical changes may create a vulnerability to hypertension and atherosclerotic heart disease that could explain in part the association with cardiovascular disorders.  Research also shows that these neurochemical changes may relate to abnormalities in thyroid and other hormone functions, and to increased susceptibility to infections and immunologic disorders associated with PTSD."   

The VA examination was conducted in October 2011.  The VA examiner did provide an opinion concerning the etiology of the hypertension, indicating that the disease was not caused or aggravated by the Veteran's PTSD.  The examiner noted that PTSD does not cause hypertension nor does it aggravate hypertension and that the Veteran's hypertension was well-controlled.  The examiner did not provide a specific explanation of the medical reasoning behind her opinion, however.  

Because "PTSD and Physical Health" cited above specifically indicates that neurochemical changes resulting from trauma "may create a vulnerability to hypertension", it constitutes medical evidence, which suggests that PTSD may cause or aggravate hypertension.  Given this suggestion, and given that the prior remand asked that the examiner to specifically identify and explain the medical basis or bases for his or her opinion, further remand is necessary in order for the examiner to provide an addendum to the October 2011 VA examination report.  This addendum should specifically include the examiner's opinion concerning whether the Veteran's hypertension is caused or aggravated by his service-connected PTSD, in light of her review of the claims file, the Veteran's medical history, "PTSD and Physical Health" and any other pertinent information.   

Prior to arranging for the above mentioned medical opinion, the RO/AMC should obtain all records of VA medical treatment for hypertension and psychiatric disability since February 2008.  The AMC/RO should also request that the Veteran provide the names, addresses, and dates of treatment of any non-VA health care providers who have treated him for hypertension and PTSD since February 2008.  After securing the necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all records of VA medical treatment for hypertension and psychiatric disability since February 2008. 

2.  The AMC/RO should request that the Veteran provide the names, addresses, and dates of treatment of any non-VA health care providers who have treated him for hypertension or PTSD since February 2008.  After securing the necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured. 

3.  Return the Veteran's claims file to the examiner who conducted the October 2011 VA medical examination for an addendum opinion.  If that examiner is no longer available, schedule the Veteran for a VA medical examination with an appropriate clinician. 

The purpose of the addendum opinion is to determine whether the Veteran's current hypertension is caused or aggravated by his military service. 

THE CLAIMS FILE AND A COPY OF THIS REMAND MUST BE MADE AVAILABLE TO THE EXAMINER FOR REVIEW, AND THE EXAMINER MUST SPECIFICALLY ACKNOWLEDGE RECEIPT AND REVIEW OF THESE MATERIALS IN ANY REPORTS GENERATED. THE EXAMINER MUST ALSO SPECIFICALLY REVIEW THE VA NATIONAL CENTER FOR PTSD ARTICLE, "PTSD AND PHYSICAL HEALTH" (FOUND AT www.ptsd.va.gov/professional/pages/ptsd-physical-health.asp), ALONG WITH ANY OTHER INFORMATION DEEMED PERTINENT.  

THE REVIEWING EXAMINER, OR THE EXAMINER WHO CONDUCTS ANY NEW EXAMINATION, MUST RESPOND TO THE FOLLOWING:

A)  WAS THE VETERAN'S HYPERTENSION CAUSED BY HIS PTSD?

B) PLEASE EXPLAIN IN DETAIL THE MEDICAL REASONING BEHIND YOUR ANSWER TO QUESTION A, WITH SPECIFIC CONSIDERATION OF THE VETERAN'S MEDICAL HISTORY, THE INFORMATION CONTAINED IN THE ARTICLE "PTSD AND PHYSICAL HEALTH" AND ANY OTHER INFORMATION DEEMED PERTINENT.   

C) HAS THE VETERAN'S HYPERTENSION BEEN AGGRAVATED (I.E. INCREASED IN SEVERITY BEYOND THE NATURAL PROGRESSION OF THE DISEASE) BY HIS PTSD?   

D)  PLEASE EXPLAIN IN DETAIL THE MEDICAL REASONING BEHIND YOUR ANSWER TO QUESTION C, WITH SPECIFIC CONSIDERATION OF THE VETERAN'S MEDICAL HISTORY, THE INFORMATION CONTAINED IN THE ARTICLE "PTSD AND PHYSICAL HEALTH" AND ANY OTHER INFORMATION DEEMED PERTINENT.  

* If the examiner is unable to render the requested opinions without resort to speculation, she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

* If a new VA examination is scheduled, the new VA examiner should follow the instructions above concerning review of the claims file, the article "PTSD and Physical Health" and any information deemed pertinent shown above.   The new examiner must also take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 
 
The examiner must then fully respond to the questions and instructions contained in items A-D above.  
.
* If the examiner is unable to render the requested opinions without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

5.  After the above has been completed, the AMC/RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


